     Case: 1:19-cv-07102 Document #: 55 Filed: 05/18/20 Page 1 of 5 PageID #:292


                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KIM KREFFT, as Representative of the          )
ESTATE OF SCOTT KREFFT,                       )
                                              )
                      Plaintiff,              )      Case No. 1:19-cv-07102
       v.                                     )
                                              )
ILLINOIS CENTRAL RAILROAD                     )
COMPANY, LEMONT INDUSTRIAL                    )
DEVELOPMENT, LLC, WEST SIDE                   )
MACHINE, INC., and NATIONAL                   )
RAILROAD PASSENGER                            )
CORPORATION a/k/a AMTRAK,                     )
                                              )
                      Defendants.             )

                                    JOINT STATUS REPORT

       The parties hereby submit the following Rule 26(f) Status Report:

1.     Attorneys of Record:

       Dennis M. Lynch (Lead Trial Counsel)
       John Patrick Scanlon
       HEALY SCANLON
       111 West Washington Street
       Suite 1425
       Chicago, Illinois 60602
       (312) 977-0100
       dlynch@healyscanlon.com
       jpscanlon@healyscanlon.com
       Attorneys for Plaintiff Kim Krefft

       Alfred Emil Koehler, III (Lead Trial Counsel)
       Kristen A. Cooke
       SWANSON MARTIN & BELL, LLP
       330 North Wabash Avenue
       Suite 3300
       Chicago, Illinois 60611
       (312) 321-9100
       jkoehler@smbtrials.com
       kcooke@smbtrials.com
       Attorneys for Defendants National Railroad Passenger Corporation and Illinois Central
       Railroad Company

       Thomas P. Boylan (Lead Trial Counsel)
       Henry Ortiz
       CASSIDAY SCHADE LLP
     Case: 1:19-cv-07102 Document #: 55 Filed: 05/18/20 Page 2 of 5 PageID #:293


       222 West Adams Street, Suite 2900
       Chicago, IL 60606
       (312) 641-3100
       tboylan@cassiday.com
       hortiz@cassiday.com

       Attorneys for Lemont Industrial Development, LLC and West Side Machine, Inc.

       Attorneys for newly named defendant Lemont Quarries Holdings, LLC have not appeared to date.

2.     Basis for Federal Jurisdiction:

       Pursuant to 28 U.S.C. § 1349 the district court shall have original jurisdiction over civil actions
       against corporations where the United States is the owner of more than one-half of a
       corporation’s capital stock. Because the United States owns more than one-half of Defendant
       National Railroad Passenger Corporation’s capital stock, this Court has original jurisdiction of
       this matter.

3.     Nature of Claims Asserted in Complaint:

       Plaintiff seeks recovery for the death of Scott Krefft who was struck by an Amtrak train on
       April 30, 2019 while attempting to cross the railroad tracks.

4.     Name of Party Not Yet Served:

       Lemont Quarries Holdings, LLC

5.     Principal Legal Issues:

       Plaintiff’s Legal Issues:

       Plaintiff alleges that Defendants owed Plaintiff’s Decedent a duty of reasonable care which
       includes but is not limited to maintenance of the railroad right of way, tracks and adjacent land
       and use of additional protective devices at the crossing. Plaintiff further alleges that Defendant
       National Railroad Passenger Corporation failed to operate its train with reasonable care.

       Defendants National Railroad Passenger Corporation and Illinois Central Railroad
       Company’s Legal Issues:

       i.     What duties, if any, National Railroad Passenger Corporation owed to Plaintiff’s
              Decedent at private railroad crossing;
       ii.    What duties, if any, Illinois Central Railroad Company owned to Plaintiff’s
              Decedent at a private railroad crossing;
       iii.   Whether Plaintiff’s Decedent was sole proximate cause of his death;
       iv.    Whether Plaintiff’s Decedent’s conduct was willful and wanton barring his
              recovery; and
       v.     Federal and State Preemption of Plaintiff’s Claims


                                                 2
     Case: 1:19-cv-07102 Document #: 55 Filed: 05/18/20 Page 3 of 5 PageID #:294


       Defendant Lemont Industrial Development, LLC’ and West Side Machin, Inc.’s Legal
       Issues

       i.      What duties, if any, West Side Machine and Lemont Industrial owed to Plaintiff’s
               Decedent; and

       ii.     Whether Plaintiff’s Decedent was the sole proximate cause of his death.
6.     Principal Factual Issues:

       Whether Defendant Illinois Central Railroad Corporation owed the decedent a duty of
reasonable care at the private railroad crossing. Whether Defendant National Railroad Passenger
Corporation operated its train with reasonable care. Whether Defendant Lemont Industrial
Development LLC created or maintained a reasonably safe private railroad crossing.

        Whether Lemont Industrial or West Side Machine owed a duty to install warning devices,
gate arms and/or flashing lights at or near the railroad crossing and on a property that they did not
own, operate, manage, maintain and/or control. Whether Lemont Industrial or West Side Machine
owed a duty to clear vegetation, including brush, shrubbery and/or trees for a distance of 500 feet
east and west of the crossing and on property that they did not own, operate, manage, maintain
and/or control. Whether Lemont Industrial or West Side Machine owed a duty to ensure that a
public road was constructed at a 90 degree angle with the railroad tracks at the Boyer Street
crossing. Whether there is any evidence that Plaintiff’s decedent’s view of Amtrak trains
approaching the Boyer Street railroad crossing was blocked, obstructed and/or in any way
compromised by vegetation south of the railroad crossing. Whether Plaintiff’s decedent assumed
the risk of being struck by an approaching Amtrak train when he failed to stop his vehicle at
multiple stop lines with visible stops signs prior to proceeding onto the Boyer Street railroad
crossing.
7.     Jury Trial:

       All parties demand a jury trial in this action.

8.     Discovery Undertaken to Date and Anticipated in the Future:

       The parties have exchanged mandatory initial discovery responses.

9.     Agreed Discovery Proposal:

       The parties have not exchanged any written discovery to date. The parties shall propound
       interrogatories, requests for production of documents and requests for admission in accordance
       with Federal Rules of Civil Procedure 33, 34 and 36 after the Court’s ruling on Defendant
       Illinois Central Railroad Company’s 12(b)(6) Motion to Dismiss Counts I and II of Plaintiff’s
       Amended Complaint. The parties will disclose and depose all fact and expert witnesses in
       accordance with the scheduling order entered by the court. The cut-off for all discovery will
       be 120 days before trial.



                                                  3
      Case: 1:19-cv-07102 Document #: 55 Filed: 05/18/20 Page 4 of 5 PageID #:295


10.     Status of Briefing on Unresolved Motions:

        Defendant Illinois Central Railroad Company filed its Rule 12(b)(6) Motion to Dismiss Counts
        I and II of Plaintiff’s Amended Complaint on March 13, 2020. Per the Court’s February 10,
        2020 Docket Entry, Plaintiff’s Response was due on March 27, 2020. Per the Third Amended
        General Order 20-0012 entered on April 24, 2020, Plaintiff’s Response is due on June 12,
        2020 and Defendant Illinois Central Railroad Company’s Reply is Due on June 19, 2020. The
        parties respectfully request that the Court enter a new briefing schedule in accordance with the
        Third Amended General Order 20-0012 or as the Court deems otherwise fit.

11.     Earliest Day Parties will be Ready for Trial and Length of Trial:

        2022. The parties anticipate that trial will take 14 days.

12.     Magistrate Judge:

        The parties do not consent to proceed before the Magistrate Judge at this time.

13.     Settlement Discussions and Settlement Conference:

        No settlement discussions to date. The parties do not request a settlement conference at this
        time.



                                                       Respectfully Submitted,

                                                       SWANSON MARTIN & BELL, LLP


                                                       By: /s/ Kristen A. Cooke
                                                           One of the Attorneys for Defendants
                                                           National Railroad Passenger Corp.
                                                           and Illinois Central Railroad Company
A. Jay Koehler (ARDC #6207310)
Kristen A. Cooke (ARDC #6314489)
SWANSON, MARTIN & BELL, LLP
330 North Wabash Avenue
Suite 3300
Chicago, Illinois 60611
Phone: (312) 321-9100
jkoehler@smbtrials.com
kcooke@smbtrials.com




                                                  4
    Case: 1:19-cv-07102 Document #: 55 Filed: 05/18/20 Page 5 of 5 PageID #:296


                                             HEALY SCANLON


                                             By: /s/ Dennis M. Lynch
                                                 One of the Attorneys for Plaintiff

Dennis M. Lynch (ARDC #6293267)
HEALY SCANLON
111 West Washington Street
Suite 1425
Chicago, Illinois 60602
Phone: (312) 977-0100
dlynch@healyscanlon.com


                                             CASSIDAY SCHADE LLP


                                             By: /s/ Henry Ortiz
                                                 One of the Attorneys for Defendant
                                                 Lemont Industrial Development, LLC

Henry Ortiz (ARDC #6275645)
CASSIDAY SCHADE LLP
222 West Adams Street, Suite 2900
Chicago, Illinois 60606
Phone: (312) 641-3100
hortiz@cassiday.com




                                         5
